Title: 1774. Fryday. Octr. 14.
From: Adams, John
To: 


       Went in the Morning to see Dr. Chevott Chovet and his Skelletons and Wax Work—most admirable, exquisite Representations of the whole Animal Aeconomy.
       Four compleat Skelletons. A Leg with all the Nerves, Veins and Arteries injected with Wax. Two compleat Bodies in Wax, full grown. Waxen Representations of all the Muscles, Tendons &c., of the Head, Brain, Heart, Lungs, Liver, Stomack, Gutts, Cawl-Bladder, Testicles. This Exhibition is much more exquisite than that of Dr. Shippen, at the Hospital. The Doctor reads Lectures, for 2 half Jos. a Course, which takes up Four Months. These Wax Works are all of the Drs. own Hands.
       Dined with Dr. Morgan, an ingenious Physician and an honest Patriot. He shewed us some curious Paintings upon Silk which he brought from Italy which are Singular in this Country, and some Bonesof an Animal of enormous Size, found upon the Banks of the River Ohio. Mr. Middleton, the two Rutledges, Mr. Mifflin and Mr. Wm. Barrell dined with Us. Mrs. Morgan is a sprightly, pretty lady.
       In the Evening We were invited to an Interview at Carpenters Hall, with the Quakers and Anabaptists. Mr. Bacchus is come here from Middleborough, with a design to apply to the Congress, for a Redress of the Grievances of the Antipaedobaptists in our Province. The Cases from Chelmsford, the Case of Mr. White of Haverhill, the Case of Ashfield and Warwick, were mentioned by Mr. Bacchus.
       Old Israel Pemberton was quite rude, and his Rudeness was resented. But the Conference which held till 11 O Clock, I hope will produce good.
      